DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Documents
	The Japanese foreign priority document(s) 2019-013429, submitted under 35 
U.S.C. § 119 (a)-(d), was/were been received on December 12, 2019 and placed of record in the file. 
Information Disclosure Statement


The information disclosure statements filed August 14, 2019 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Allowable Subject Matter
Claims 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The instant claims would be allowable over the prior art of record, because the prior art is silent to a pore circularity is 0.85 or more (claim 8) and a circularity is 0.90 or more (claim 9).  
The prior art, such as Sugawara U.S. Pub. 2020/0199322, teaches a porous polyimide film [0012] comprising: the porous polyimide film which has a pore distribution width A represented by the following formula, an average pore diameter within a range of 0.50 µm to 3.0 µm (Note here that the size of a pore part derived from a fine particle formed in the porous film is the same as or similar to the average particle diameter  the fine particles [0026]; 600nm or 1000nm which are 0.6 µm and 1 µm, respectively; [0081])
                                              A = (D84/D16)1/2wherein D16 is a pore diameter at 16% cumulation from a small diameter side of pores, and D84 is the pore diameter at 84% cumulation from the small diameter side of pores (a first section having the smallest pore diameter and pore distribution (%) in a second section having the second smallest pore diameter is 70% or more, and no section other than the first section and the second section has pore distribution of 7% or more; [0012] & [0104]; Examiner’s Note: the pore distribution of 70% or more embraces D84, and the second section with a  pore distribution of 7% or more embraces D16). However, the reference does not teach or suggest a pore circularity is 0.85 or more (claim 8) and a circularity is 0.90 or more (claim 9).  Therefore, the instant claims are patentably distinct from the prior art of record.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-11 & 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara U.S. Pub. 2020/0199322.
With respect to claim 1, Sugawara teaches a porous polyimide film [0012] comprising: the porous polyimide film which has a pore distribution width A represented by the following formula, an average pore diameter within a range of 0.50 µm to 3.0 µm (Note here that the size of a pore part derived from a fine particle formed in the porous film is the same as or similar to the average particle diameter  the fine particles [0026]; 600nm or 1000nm which are 0.6 µm and 1 µm, respectively; [0081])
                                              A = (D84/D16)1/2wherein D16 is a pore diameter at 16% cumulation from a small diameter side of pores, and D84 is the pore diameter at 84% cumulation from the small diameter side of pores (a first section having the smallest pore diameter and pore distribution (%) in a second section having the second smallest pore diameter is 70% or more, and no section other than the first section and the second section has pore distribution of 7% or more; [0012] & [0104]; Examiner’s Note: the pore distribution of 70% or more embraces D84, and the second section with a  pore distribution of 7% or more embraces D16). With respect to an air permeation speed of 30 seconds or less, it would be reasonable to expect in the prior art set forth. Sugawara teaches the same polyimide [0012], with the same porosity distribution [0012] & [0104], average pore diameter (0.6 µm or 1 µm [0081]) and film thickness of 10 µm to 500 µm [0094], therefore it would be reasonable to expect an air permeation speed of 30 seconds or less. With respect to claim 4, the average pore diameter is within a range of 0.8 µm to 2.5 µm (Note here that the size of a pore part derived from a fine particle formed in the porous film is the same as or similar to the average particle diameter  the fine particles [0026]; 600nm or 1000nm which are 0.6 µm and 1 µm, respectively; [0081]).  With respect to claim 5, the average pore diameter is within a range of 0.8 µm to 2.4 µm (Note here that the size of a pore part derived from a fine particle formed in the porous film is the same as or similar to the average particle diameter  the fine particles [0026]; 600nm or 1000nm which are 0.6 µm and 1 µm, respectively; [0081]).  With respect to claims 6-7, the air permeation speed is 20 seconds or less or 15 seconds or less, it would be reasonable to expect in the prior art set forth. Sugawara teaches the same polyimide [0012], with the same porosity distribution [0012] & [0104], average pore diameter (0.6 µm or 1 µm [0081]) and film thickness of 10 µm to 500 µm [0094], therefore it would be reasonable to expect an air permeation speed of 30 seconds or less. With respect to claim 10, an average thickness is within a range of 10 µm to 1000 µm (film thickness of 10 µm to 500 µm [0094]).  With respect to claim 11, an average thickness is within a range of 20 µm to 500 µm (film thickness of 10 µm to 500 µm [0094]).  With respect to claims 14-16, a lithium ion secondary battery comprising the porous polyimide film according to Claim 1 (lithium ion battery; [0004]).  
Although Sugawara teaches a pore distribution at different sections of 70 or more and 7% [0012], the reference does not expressly disclose a pore distribution width A of 1.15 or less  (claim 1); the pore distribution width is 1.13 or less (claim 2); the pore distribution width is 1.12 or less(claim 3).  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a pore distribution width A of 1.15 or less in the polyimide film of Sugawara, in order to increase the surface area and thus ion conductivity of the film in electrochemical environments. Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to the pore distribution width being  1.13 or less (claim 2); or 1.12 or less(claim 3), would have been obvious to employ in Sugawara, in order to increase the surface area and thus ion conductivity of the film in electrochemical environments. Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara U.S. Pub. 2020/0199322 in view of Mitsuda et al. U.S. Pub. 2012/0114982.
Sugawara teaches a porous polyimide film as described in the rejection recited hereinabove.
However, Sugawara does not expressly disclose a void ratio of the film is within a range of 50% to 80% (claim 12); a void ratio of the film is within a range of 55% to 75% (claim 13).   
	Mitsuda teaches that it is well known in the art to employ polyimide separators [0048] with void ratios of 60% to 80% [0049], embracing a range of 50% to 80% (claim 12); a void ratio of the film is within a range of 55% to 75% (claim 13), used in lithium ion batteries [0002].  
	Sugawara and Mitsuda are analogous art from the same field of endeavor, namely fabricating polyimide membranes for lithium batteries. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the void ratio of the film within a range of 60% to 80%,  as taught by Mitsuda, in the polyimide film of Sugawara, in order to in order to increase the surface area and thus ion conductivity of the film in electrochemical environments. Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722